Pless, J.
It is apparent that the claims of the opposing parties will have to be determined by a trial in the Superior Court of Durham County. It is also conceivable that further action of the stockholders of the corporation involved, and the members of the church, after appropriate notice to all parties and members, may be required in order to determine the official position of the various claimants to the offices in the church and the control of its property. As to the extent the ecclesiastical laws of the church shall control, we express no opinion at this time.
The finding by Judge Latham that Mrs. Faison is the Chief Apostle of the plaintiff corporation was unnecessary to support the order issued by him and it is, therefore, vacated without prejudice. Acting under our inherent supervisory authority, the order by him is hereby continued in full force and effect until the trial of this action, subject to the modification that the records of the corporation, including minutes, seal, deeds, bank books, checkbooks, and the moneys and bank balances, shall be immediately delivered to the Clerk of the Superior Court of Durham County who shall keep the same in his custody, pending the trial of the case and such order as may be made upon its determination.
Pending the trial, the Judge of the Superior Court is authorized to make appropriate orders in regard to contributions and income which may accrue, and also as to the payment of any necessary charges and debts in order to preserve the property and assets for the benefit of the true owner.
Modified and affirmed.
Moore, J., not sitting.